DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2021 has been entered.
This Action is in response to communications filed 10/16/2021.
Claims 1, 5-8, 11-15, and 17-20 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
In the Remarks filed 10/16/2021, Applicant has amended:
The language of claim 1, and similarly recited claims 8 and 15, such that the current status of the claims are currently determined to be patentably distinct from the claims of currently copending application 16/660,147. The Examiner therefore withdraws the provisional nonstatutory obviousness double patenting rejection made in the Office action dated 07/15/2021. 

Response to Arguments
In Remarks filed on 10/16/2021, Applicant substantially argues:
The applied reference Suzuki fails to disclose the amended limitation of claim 1, and similarly amended claims 8 and 15, of the selection of the plurality of memory device including two or more different media types from the pool of memory devices and that the first and second memory devices are different media types. Specifically, Applicant points to that Suzuki discloses homogenous RAID groups as allocating storage devices of the same type for performance equivalency as disclosed in Paragraph [0068] of Suzuki. Furthermore it is noted the Lercari reference fails to resolve the deficiencies of Suzuki. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of respective dependent claims 2-7, 9-14, and 16-20 by virtue of dependency on claims 1, 8, and 15 for the reason identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated October 16, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 13, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6, lines 3-6 recite the limitation "the first, second, and third memory components".  There is insufficient antecedent basis for “the first and second memory components” limitation in the claim. Claim 1, from which claim 6 depends, recites “including a first component of a first media type selected from a first memory device and a second component of second media type…” The “first component” and “second claim 4, which separately depends from claim 1, needs to be addressed in combination with amendments made to claim 1 for clarifying the antecedent basis between use of terms.
Claims 13 and 19 exhibit the same issues as identified for claim 6 and depend from claims 8 and 15 respectively.
Additionally, claims 11 and 17 have been amended with “the first memory component” and “the second memory component” which lack antecedent basis for the terms from which the claims respectively depend.
Appropriate correction across the claims is required.

Claim Rejections - 35 USC § 103

Claims 1-2, 4, 6-9, 11, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2013/0132641) in view of Aston et al. (US 8,843,459).

Regarding claim 1, Suzuki discloses, in the italicized portions, a method comprising: receiving, from a host system, a request to construct an allocation of memory ([0107] The virtual LU 632 is managed by the Thin Provisioning function of the storage system 101. The Thin Provisioning function is one of storage virtualization techniques and is a function for allocating a storage capacity on a request from the host 103.); selecting a plurality of memory devices including two or more different media types from a pool of memory devices; selecting a plurality of memory components among the plurality of memory devices including a first component of a first media type selected from a first memory device and a second component of a second media type selected from a second memory device, the second media type being different than the first media type and the second memory device being different than the first memory device; aggregating the plurality of memory components to implement the allocation of memory ([0062] The storage system provides a virtual logical volume (hereafter referred to as a virtual LU) that conforms to Thin Provisioning and is provided with a Volume Pool (hereafter referred to as a pool) that is configured by a plurality of virtual pages. The virtual LU is divided into a plurality of LU regions and managed. The storage system allocates a free virtual page (a virtual page in the state in which the virtual page can be allocated) of a plurality of virtual pages to an LU region of a write destination. A pool is configured by a plurality of virtual page groups of different hierarchies (typically an access performance and/or reliability). A virtual page group is one pool LU or a plurality of pool LUs. A pool LU is a normal LU that configures a pool (an LU of a type other than a virtual LU). The pool LU can be a logical volume based on at least one storage device (such as an FM module and/or an HDD (Hard Disk Drive) described later) that is included in the storage system, or can be a virtual logical volume to which a logical volume of an external storage system that is coupled to a storage system is mapped (that is, a logical volume that conforms to a so-called storage virtualization technique).); and providing, to the host system, hierarchical addresses to be used to access the plurality of memory components implementing the allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0075] The storage system 101 is coupled to the host 103 via a SAN 102. More specifically, each of the storage controllers 121 and the host 103 are coupled to each other via the host interface 106 by the SAN 102. The storage system 101 is also provided with a connection path for communicating data and control information with each other (not shown). A communication network of other type can also be adopted as substitute for the SAN 102. [0080] The switch 214 is coupled to a processor 215, a RAM 213, a data compression/extension unit 218, a data buffer 216, a disk interface 211, and an FM interface 217 in the FM controller 210, and execute a routing of data between devices by an address or an ID. [0083] The processor 215 is coupled to each device in the FM controller 210 via the switch 214, and controls the entire of the FM controller 210 based on a program 119 and the management information 118 that have been stored into the RAM 213. Moreover, the processor 215 monitors the entire of the FM controller 210 by a function of a periodic information acquisition and a function of an interrupt receiving. The processor 215 transmits a read/write request that has been received by the disk interface 211 to the FM interface 217. At this time, the processor 215 converts an LBA of a request target into a physical address (hereafter referred to as a PBA: Physical Block Address) of the FM chip 220.). Herein it is disclosed by Suzuki a plurality of memory devices for provision to a host system for allocation purposes. This may be further noted in Figure 1 of Suzuki as the plurality of FM Module 110 and HDD 112 as presented in a hierarchical system. Allocated memory from the plurality of devices is provided to the host for access via address or ID. Suzuki does not explicitly disclose the plurality of memory devices including two or more different media types and that the first and second memory devices being different from each other and of different media types. Regarding this limitation, Aston discloses in [Col. 4 ln. 8-20] “The method involves allocating storage for the filesystem from a pool of solid state storage, the allocated storage representing a second storage tier; aggregating the allocated storage and the disk storage into a contiguous filesystem storage space such that at least two regions of the contiguous filesystem storage space are associated with different storage tiers; and upon creation of a new user file by the filesystem, storing user metadata associated with the new user file in the solid state storage and storing user data associated with the new user file in the disk storage, so that at least one user file remains stored entirety in disk storage and the new user file is split between the disk storage and the solid state storage.” Furthermore, it is disclosed in [Col. 8 ln. 21-35] “In embodiments of the present invention, the file storage system logically divides storage from multiple types of storage devices into different storage tiers and integrates storage from multiple storage tiers into a single filesystem. For convenience, such an integrated filesystem is referred to hereinafter as a "multi-tiered file system" or "MTFS." An MTFS can be created from scratch, or a single-tier filesystem can be converted to an MTFS (e.g., by associating the existing storage with one tier and adding storage from another tier to the filesystem, as discussed below). Because the MTFS integrates the various types of storage devices into a single filesystem space, blocks of storage in different tiers can be referenced in the same way that blocks of storage are referenced in a single-tier filesystem, e.g., using offsets, block numbers, or other references within the filesystem space.” Herein it is disclosed by Aston that different tiers of storage may be allocated, such as solid state storage and disk storage, for use by the file system. In this manner, storage of different tiers, which may be considered different by characteristics of storage, are allocated for use via identifiers by the file system. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allocate memory of different tiers as disclosed by Aston in the system as disclosed by Suzuki in order to service data storage according to a mixture of storage characteristics and data requirements (Aston [Col. 8 ln. 36-53]). Suzuki and Aston are analogous art because they are from the same field of endeavor of managing memory allocation.
Regarding claim 2, Suzuki further discloses the method of claim 1, further comprising: receiving an indication, from the host system, specifying needs of the allocation of memory; and wherein selecting the plurality of memory devices and the plurality of memory components includes matching the needs of the allocation of memory with media types of the memory components, and wherein the needs of the allocation of memory include two or more of capacity, performance, endurance, or power consumption ([0115] For the RAID Group 601, a bit cost, a write cost, and a performance are different depending on a RAID configuration and/or a type of a device that configures RAID. As described above, a bit cost is a cost that is required for continuing to hold data per bit. A write cost is a cost that is required for updating data per unit capacity (per 1 GB for instance). A performance is an I/O performance in a quintessential way, and is a response time (a time length from receiving a request to returning a response) as a concrete example. [0117] The storage controller 121 recognizes at least one difference of a bit cost, a write cost, and a performance, and modifies the RAID Group 601 that is allocated to the virtual LU 632. This modification is carried out by inputting a policy from the management apparatus 104 or the host 103 by a user for instance. The policy can be an operation rule in which "the RAID Group #1 is allocated to a virtual LU that is provided with a high performance on a priority basis" or "the RAID Group #3 and/or the RAID Group #4 that are provided with a low bit cost and/or a low write cost are allocated to a virtual LU that is provided with a low operation cost" and/or can be an operation rule in which "the RAID Group #1 is allocated to a region that is provided with a high read frequency in each virtual LU on a priority basis and the RAID Group #3 is allocated to a region that is provided with a low read frequency".) (Emphasis added). Noted herein, the allocation of memory may be managed by a policy that is set by the host.
Regarding claim 4, Suzuki further discloses the method of claim 1, further comprising: migrating a first portion of the allocation of memory from a first memory component of the plurality of memory components to a second memory component on a second of the pool of memory devices, wherein the migrating is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267] In order to make the storage system 101 to be provided with a high performance, data that is provided with a high read/write frequency is stored into a storage device that is provided with a high performance in general. This is implemented by the corresponding of a suitable virtual page to the virtual LU 632. For instance, although a first virtual page that has been allocated to the virtual LU 632 is a virtual page based on a storage device that is provided with a low performance, a read/write frequency of the virtual page (that is, a read/real write data amount for every "period of a VLU/VP mapping modification") is high. In this case, the storage controller 121 copies data in the first virtual page to the second virtual page based on a storage device that is provided with a performance higher than that of a storage device that is a basis of the first virtual page, and allocates the second virtual page as substitute for the first virtual page to a virtual LU LBA region of an allocated destination of the first virtual page. By this configuration, the storage system 101 can be made to be provided with a high performance.). Herein it is disclosed that data migration may be performed on a performance basis.
Regarding claim 6, Suzuki and Aston further disclose the method of claim 1, further comprising: selecting a third memory component from among the plurality of memory components; using the first, second, and third memory components as a redundant array of independent memory components (RAIMC) across memory devices (Aston [Col. 8 ln. 21-35]); providing, to the host system, a hierarchical address from the hierarchical addresses to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system (Suzuki [0067] The host interface 106 is a device that is corresponded to a wide variety of protocols such as an FC (Fibre Channel), an iSCSI (internet Small Computer System Interface), and an FCoE (Fibre Channel over Ether). The disk interface 107 is a device that is corresponded to a wide variety of protocols such as an FC, a SAS (Serial Attached SCSI), a SATA (Serial Advanced Technology Attachment), and a PCI (Peripheral Component Interconnect)-Express. The storage controllers 121 to 123 execute a read from a storage device or a write to a storage device in accordance with a read request or a write request (hereafter referred to as a read/write request in some cases) from the host 103 under the control of the processor 108.); duplicating, to the second and third memory components, data accesses addressed to the first memory component; and storing, for each data element of the third memory component, a parity reflecting an exclusive-OR (XOR) of corresponding elements of the first and second memory components (Suzuki [0069] The description of this paragraph is an explanation of an example in the case in which a read/write of data is carried out to a storage region that conforms to the RAID Group that requires the parity. In the case in which a write request from the host 103 to an LU is received, the storage controller 121 creates a parity that is corresponded to a RAID level of the RAID Group that is a basis of a storage region of a write destination (for instance, a storage region of a normal LU or a virtual page that is allocated to a virtual LU), and writes data that conforms to the write request and a parity that has been created to a plurality of nonvolatile semiconductor storage devices (HDDs or FM modules) that configure the RAID Group.), and wherein a value of '1' of the parity indicates a data error ([0069] In the case in which a read request from the host 103 to an LU is received, the storage controller 121 reads data and a parity from a plurality of nonvolatile semiconductor storage devices that configure the RAID Group that is a basis of a storage region of a read source (for instance, a storage region of a normal LU or a virtual page that is allocated to a virtual LU), and judges whether or not the data that has been read suffers a data loss. In the case in which a data loss is not detected, the storage controller 121 transfers the data that has been read to the host 103. In the case in which a data loss is detected, the storage controller 121 restores data by using a parity that has been read and transfers the data that has been restored to the host 103.). Herein it is disclosed the implementation of creating a parity in accordance with RAID and the functionality of using the parity to detect a data error. The RAIMC is found to be analogous to RAID. One of ordinary skill in the art may understand a host ID to be among the details provided according to the allocation when servicing a request to a host interface. Furthermore, although not explicitly identified by the claim language, Aston discloses allocating a plurality of multi-tiered storage and therefore it would be obvious to allocate a third component of a different media type if necessary.
Regarding claim 7, Suzuki and Aston further disclose the method of claim 1, wherein the plurality of memory components include two or more of: single-level cell (SLC) NAND flash, multi- level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, three-dimensional cross-point, ReRAM, and NRAM (Nano-RAM, a resistive non-volatile random access memory (RAM)) ([0153] The storage device column 1002 is a field for storing a type of a storage device. The storage device column 1002 stores a type of a storage device such as an SLC (FM module), an MLC (FM module), an HDD, and a Tape. However, the present invention is not restricted to these types of storage devices. In the case in which a storage device that utilizes a DRAM (Dynamic Random Access Memory), an MRAM (Magnetoresistive Random Access Memory), a ReRAM (Resistance Random Access Memory), or a PRAM (Phase Change Random Access Memory as a semiconductor storage medium is used for instance, a type of the storage device can also be stored into the storage device column 1002.)
Regarding claim 8, Suzuki discloses, in the italicized portions, a system comprising: a pool of memory devices; and a processing device, operatively coupled to the pool of memory devices, to: receive, from a host system, a request to construct an allocation of memory; select a plurality of memory devices including two or more different media types from the pool of memory devices, select a plurality of memory components among the plurality of memory devices, including a first component of a first media type selected from a first memory device and a second component of a second media type selected from a second memory device, the second media type being different than the first media type and the second memory device being different than the first memory device; aggregate the plurality of memory components to implement the allocation of memory ([0062] and [0107]), and provide, to the host system, hierarchical addresses to be used to access the plurality of memory components implementing the allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0075] and [0080] and [0083]). Suzuki does not explicitly disclose the plurality of memory devices including two or more different media types and that the first and second memory devices being different from each other and of different media types. Regarding this limitation, Aston discloses in [Col. 4 ln. 8-20] and [Col. 8 ln. 21-35] that different tiers of storage may be allocated, such as solid state storage and disk storage, for use by the file system. In this manner, storage of different tiers, which may be considered different by characteristics of storage, are allocated for use via identifiers by the file system. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Suzuki further discloses the system of claim 8, wherein the processing device is further to: receive an indication, from the host system, specifying needs of the allocation of memory; and wherein selecting the plurality of memory devices and the plurality of memory components includes matching the needs of the allocation of memory with media types of the memory components, and wherein the needs of the allocation of memory include two or more of capacity, performance, endurance, or power consumption ([0115] and [0117]). Claim 9 is rejected on a similar basis as claim 2.
Regarding claim 11, Suzuki further discloses the system of claim 8, wherein the processing device is further to: migrate a first portion of the allocation of memory from the first memory component of the plurality of memory components to the second memory component on a second of the pool of memory devices, wherein the migrate is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 13, Suzuki and Aston further disclose the system of claim 8, wherein the processing device is further to: select a third memory component from the plurality of memory components, the first, second, and third memory components being associated with multiple of the plurality of memory devices; use the first, second, and third memory components as a redundant array of independent memory components (RAIMC) (Aston [Col. 8 ln. 21-35]); provide, to the host system, a hierarchical address from the hierarchical addresses to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system (Suzuki [0067]); duplicate, to the second and third memory components, data accesses addressed to the first memory component; and store, for each data element of the third memory component, a parity reflecting an exclusive- OR (XOR) of corresponding elements of the first and second memory components, and wherein a value of '1' of the parity indicates a data error (Suzuki [0069]). Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 14, Suzuki and Aston further disclose the system of claim 8, wherein the plurality of memory components comprise different types of non-volatile memory components, including two or more of: single- level cell (SLC) NAND flash, multi-level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, 3D XPoint, ReRAM, and NRAM (Nano-RAM, a resistive non-volatile random access memory (RAM)) ([0153]). Claim 14 is rejected on a similar basis as claim 7.
Regarding claim 15, Suzuki discloses, in the italicized portions, a non-transitory machine-readable storage medium comprising instructions that, when executed by a processing device ([0076]), cause the processing device to: receive, from a host system, a request to construct an allocation of memory ([0107]); select a plurality of memory devices including two or more different media types from a pool of memory devices; select a plurality of memory components among the plurality of memory devices, including a first component of a first media type selected from a first memory device and a second component of a second media type selected from a second memory device, the second media type being different than the first media type and the second memory device being different than the first memory device; aggregate the plurality of memory components to implement the allocation of memory ([0062]); and provide, to the host system, hierarchical addresses to be used to access the plurality of memory components implementing the allocation of memory, the hierarchical addresses each comprising a device ID of an associated memory device ([0075] and [0080] and [0083]). Suzuki does not explicitly disclose the plurality of memory devices including two or more different media types and that the first and second memory devices being different from each other and of different media types. Regarding this limitation, Aston discloses in [Col. 4 ln. 8-20] and [Col. 8 ln. 21-35] that different tiers of storage may be allocated, such as solid state storage and disk storage, for use by the file system. In this manner, storage of different tiers, which may be considered different by characteristics of storage, are allocated for use via identifiers by the file system. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 17, Suzuki further discloses the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: migrate a first portion of the allocation of memory from the first memory component of the plurality of memory components to the second memory component on a second of the pool of memory devices, wherein the migrate is triggered by: changes in one or more of performance, capacity, and power consumption needs of the host system, an indication that a first memory device of the plurality of memory devices has reached an endurance level threshold, or an indication of a failure of the first memory component ([0267]). Claim 17 is rejected on a similar basis as claim 4.
Regarding claim 19, Suzuki and Aston further disclose the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: select a third memory component from among the plurality of memory components, the first, second, and third memory components being included in a same memory device; use the first, second, and third memory components as a redundant array of independent memory components (RAIMC) (Aston [Col. 8 ln. 21-35]); provide, to the host system, a hierarchical address from the hierarchical addresses to be used to access the first memory component, the hierarchical address comprising a host ID of an associated host system (Suzuki [0067]); duplicate, to the second and third memory components, data accesses addressed to the first memory component; and store, for each data element of the third memory component, a parity reflecting an exclusive- OR (XOR) of corresponding elements of the first and second memory components, and wherein a value of '1' of the parity indicates a data error (Suzuki [0069]). Claim 19 is rejected on a similar basis as claim 6.
Regarding claim 20, Suzuki and Aston further disclose the non-transitory machine-readable storage medium of claim 15, wherein the plurality of memory components comprise different types of non-volatile memory components, including two or more of: single-level cell (SLC) NAND flash, multi-level cell (MLC) NAND flash, triple-level cell (TLC) NAND flash, and quad-level-cell (QLC) NAND flash, 3D XPoint, ReRAM, and NRAM (Nano-RAM, a resistive non-volatile random access memory (RAM)) ([0153]). Claim 20 is rejected on a similar basis as claim 7.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aston and further in view of Frolikov (US 2019/0227921).

Regarding claim 3, Suzuki discloses the method of claim 1, further comprising: receiving one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki and Aston do not explicitly disclose the following limitations: expanding the allocation of memory, when the one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contracting the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] “The storage device initially allocates a portion of the quota for the named set of logical addresses. As the need of storage resource increases in the account, the storage device dynamically increases the allocated portion of the quota via adjusting a map of logical addresses until the quota is reached. When the quota is modified, the map can also be modified to dynamically adjust the size of the named set of logical addresses. Thus, storage spaces allocated from the same storage device to different accounts can be separated as different named sets of logical addresses that define different namespaces respectively for the accounts. The namespaces can be dynamically adjusted according to the usage needs in the respective accounts through dynamical adjustments of block-by-block mapping of logical addresses in the storage device.” Additionally, Frolikov discloses in Paragraph [0311] “In some instances, when the data storage need of the account (e.g., 531) decreases, the controller (107) of the storage device (103) may automatically reduce the size of the mapped portion of the namespace (522) by removing from the namespace map (521) an identifier of a block of logical addresses that are defined in the capacity (220) of the storage device (103).” Herein it is disclosed by Frolikov the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Furthermore, it is noted that Suzuki discloses allocation modification based on performance requirements. In would be obvious to one of ordinary skill in the art to modify the disclosure of Suzuki of modifying the allocation of memory through expansion and reduction based on the identified conditions in order to improve efficiency of storage capacity usage (Frolikov [0036]). Suzuki, Aston and Frolikov are 
Regarding claim 10, Suzuki discloses the system of claim 8, wherein the processing device is further to: receive one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki and Aston do not explicitly disclose the following limitations: expand the allocation of memory, when the one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contract the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] and [0311] the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Claim 10 is rejected on a similar basis as claim 3.
Regarding claim 16, Suzuki discloses the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: receive one or more triggers calling for dynamically modifying the allocation of memory ([0117]). Herein it is disclosed by Suzuki that in order to optimize performance, allocation of memory may be modified in order to locate data in optimal regions. Suzuki and Aston do not explicitly disclose the following limitations: expand the allocation of memory, when the one or more triggers indicate one or more of increased capacity requirements, increased performance requirements, or increased power budget, by selecting an additional memory component from among the plurality of memory devices or from another memory device of the pool of memory devices, or from an additional memory device being added to the pool of memory devices, and aggregating the additional memory component with the plurality of memory components already implementing the allocation of memory; and contract the allocation of memory, when the one or more triggers indicate one or more of decreased capacity requirements, decreased performance requirements, and decreased power budget, by selecting and deallocating either one of the plurality of memory components or one of the plurality of memory devices and any of the plurality of memory components contained therein. Regarding the expanding and contracting of allocation, Frolikov discloses in Paragraph [0030] and Paragraph [0311] the dynamic allocation of memory capacity according to the observed data characteristics which may otherwise be interpreted as capacity requirements. Claim 16 is rejected on a similar basis as claim 3.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aston and further in view of Ellis et al. (US 2016/0019137).

Regarding claim 5, Suzuki further discloses, in the italicized portions, the method of claim 1, further comprising: rebuilding the allocation of memory in response to a trigger indicating changing needs of the host system by: selecting a new plurality of memory devices from the pool of memory devices; selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices; aggregating the new plurality of memory components to build a new allocation of memory; and providing, to the host system, new hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the new hierarchical addresses each comprising a device ID of an associated memory device (Suzuki [0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki and Aston do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; Paragraph [0068] “The method includes detecting (304) satisfaction of one or more memory reallocation trigger conditions. For example, memory reallocation trigger conditions prompt assessment of the current memory allocation and adjusting the ratio of memory portions formatted with the first storage density to memory portions formatted with the second storage density. In some embodiments, a respective memory reallocation trigger condition is able to be modified by the host (e.g., computer system 110, FIG. 1). In some embodiments, a respective memory reallocation trigger condition is able to be modified by data storage system 100 (e.g., by erase block mode manager 129).” Herein it is disclosed that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. The originally filed specification does not explicitly define what the geometry is to entail and therefore the ratio of memory portions as disclosed by Ellis is determined to meet the limitation. It would be obvious to one of ordinary skill in the art to modify Suzuki with the reallocation as disclosed by Ellis in order to prolong the useful life of a given memory device for a host system (Ellis [0013]). Suzuki, Aston, and Ellis are analogous art because they are from the same field of endeavor of managing nonvolatile memory allocation.
Regarding claim 12, Suzuki further discloses, in the italicized portions, the system of claim 8, wherein the processing device is further to: rebuild the allocation of memory in response to a trigger indicating changing needs of the host system by: selecting a new plurality of memory devices from the pool of memory devices, selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices, aggregating the new plurality of memory components to build a new allocation of memory, and providing, to the host system, new hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the new hierarchical addresses each comprising a device ID of an associated memory device (Suzuki [0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory Paragraph [0068] that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. Claim 12 is rejected on a similar basis as claim 5.
Regarding claim 18, Suzuki further discloses, in the italicized portions, the non-transitory machine-readable storage medium of claim 15, wherein the instructions further cause the processing device to: rebuild the allocation of memory in response to a trigger indicating changing needs of the host system by: defining a new pool of memory devices by adding or removing zero or more memory devices to or from the pool of memory devices, respectively, selecting a new plurality of memory devices from the new pool of memory devices, selecting a new plurality of memory components comprising up to two or more different media types from among the new plurality of memory devices, aggregating the new plurality of memory components to build a new allocation of memory, and providing, to the host system, new hierarchical addresses to be used to access the new plurality of memory components implementing the new allocation of memory, the new hierarchical addresses each comprising a device ID of an associated memory device (Suzuki [0062] and [0075] and [0080] and [0083]), wherein the changing needs of the host system comprise one of a newly requested geometry, a need to implement tiering, and a need to implement caching. Suzuki discloses the steps in order to select, aggregate and provide memory allocation. Suzuki and Aston do not explicitly disclose rebuilding the allocation in response to a changing need of the host system; however, Ellis discloses in Paragraph [0068] that memory may be reallocated to the host corresponding to a trigger condition being met. In particular, newly requested geometry is interpreted as the ratio allocation. Claim 18 is rejected on a similar basis as claim 5.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135